                                                                                                     FILED
                                                                                            2019 Dec-06 AM 09:34
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION
BIRMINGHAM PLUMBERS &                               )
STEAMFITTERS LOCAL UNION                            )
NO. 91 PENSION PLAN,                                )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Case No. 2:19-cv-01740-JEO
                                                    )
HEATHER NICOLE METCALF, et al.,                     )
                                                    )
       Defendants.                                  )
                              MEMORANDUM OPINION

       In this action, the Birmingham Plumbers & Steamfitters Local Union No. 91

Pension Plan (the “Plan”) seeks a declaratory judgment in connection with a

dispute over what party or parties are entitled to receive pension benefits under the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001

et seq. (Doc.1 1 (“Complaint” or “Compl.”)). The cause comes to be heard on the

Plan’s motion for judgment on the pleadings pursuant to Rule 12(c), Fed. R. Civ.

P. (Doc. 10). The defendants, Heather Nicole Metcalf (“Metcalf”), Brian Wayne

Mabry (“Brian”), and Cynthia Mabry Granberry (“Granberry”) (collectively

“Defendants”), have filed an answer (Doc. 4 (“Answer” or “Answ.”)), an amended



1
 Citations to “Doc(s). ___” are to the document number(s) of the pleadings, motions, and other
materials in the court file, as compiled and designated on the docket sheet by the Clerk of the
Court.
answer (Doc. 9 (“Amended Answer” or “Amd. Answ.”)), and a response to the

Plan’s motion for judgment on the pleadings (Doc. 11), expressing agreement with

the Plan’s assertion that the pension benefits at issue are, in fact, payable to

Metcalf and Brian. The court2 will therefore enter a declaratory judgment

accordingly.

                                                I.

       According to the pleadings, the salient facts of the case are these: The Plan

is a defined benefit pension plan governed by ERISA. (Compl., ¶¶ 1, 5). In

relevant part, the Plan provides that if a participant dies before he or she receives

60 months of retirement income, then under specified circumstances the Plan will

make monthly payments to the participant’s designated beneficiary until a total of

60 months of benefits have been paid. (Id., ¶¶ 11-13). If a beneficiary is not

properly designated, the Plan pays benefits in accordance with the terms of the

Plan. (Id., ¶ 13). Those terms provide that, with no designated beneficiary, the

benefits become payable to the personal representative of the participant’s estate if

such representative presents proof of his or her qualification to the Plan

administrator within six months after the participant’s death. (Id.) Absent the




2
  This action was originally assigned to the undersigned United States Magistrate Judge pursuant
to 28 U.S.C. § 636(b) and the court’s general order of reference dated January 2, 2015. The
parties have since consented to an exercise of plenary jurisdiction by a magistrate judge pursuant
to 28 U.S.C. § 636(c) and Rule 73, Fed. R. Civ. P. (Doc. 14).
                                                2
presentation of such proof by the estate representative within the six-month period,

the benefits become payable, in succession, to the participant’s spouse, if any; then

to the participant’s minor children, if any, in equal shares; then to the participant’s

adult children, again, in equal shares. (Id.)

      The Plan acknowledges that it owes a benefit under the above-described

Plan provisions to the appropriate beneficiary or beneficiaries of Mr. Hoyt

Dewayne Mabry (“Hoyt”), a Plan participant who died on or about January 10,

2019. (Compl., ¶ 1, 6). After Hoyt’s death, the Plan received a claim for those

benefits from Defendants Metcalf and Brian, Hoyt’s two adult children. (Id., ¶¶ 7,

8, 14; Ans., ¶ 1; Amd. Answ., ¶ 2). The Plan initially denied that claim on the

ground that it was filed less than six months after Hoyt’s death and was therefore

unripe and that additional information was required to perfect the claim, including

that Hoyt was not married at the time of his death and that Metcalf and Brian were

his only children. (Compl., ¶ 17).

      Subsequently, the Plan received another claim for the benefits, this time

from Defendant Granberry, who was married to Hoyt until their marriage ended in

divorce in 2010. (Compl., ¶¶ 9, 18). She is also Metcalf and Brian’s mother.

(Answ., ¶ 1). The Plan alleges that Granberry claimed to have a beneficiary

designation card naming her as the beneficiary of any benefits payable under the

Plan. (Compl., ¶ 18). The Plan, however, says it had no record of a beneficiary

                                           3
designation and thus requested that Granberry provide additional information,

which she failed to produce. (Id.)

      Ultimately, the Plan recognized that Granberry would be entitled to the

benefits if she had an authentic beneficiary designation card and other conditions

precedent to perfecting such a designation were satisfied. (Id., ¶ 20; see also id., ¶

13). On the other hand, the Plan also acknowledged that Metcalf and Brian’s claim

would be valid if Granberry was not properly designated as a beneficiary and Hoyt

had neither a surviving spouse, minor children, nor any other adult children. (Id., ¶

21). Given the potential for inconsistent obligations and double payment, the Plan

filed this action on October 23, 2019, as one in interpleader (Compl., Count I) or

for a declaratory judgment decreeing which claimant or claimants are entitled to

the benefits. (Id., Count II).

      Defendants, acting through counsel, filed an Answer and an amendment

thereto, wherein Defendants maintain that there is nothing in controversy between

them, as they now agree that the benefits due under the Plan are properly payable

to Metcalf and Brian. (Answ., ¶¶ 3, 5-7; Amd. Answ., at 2). They have further

alleged that they are Hoyt’s only children, that Hoyt had no surviving spouse, that

it has been more than six months since his death and no estate has been opened

(Ans., ¶¶ 1, 5; Amd. Ans., ¶¶ 2-4). The Plan then filed its instant motion for

judgment on the pleadings. (Doc. 10). In it, the Plan demands a declaratory

                                          4
judgment, based on Count II of the Complaint, ordering and decreeing: (1) that

Brian and Metcalf are entitled to the benefits; (2) that Granberry is not so entitled,

(3) that the Plan pay the benefits to Brian and Metcalf accordingly; (4) that Count I

of the Complaint, raising a claim in interpleader, be dismissed; and (5) that each

party bear its own costs and expenses. (Id., at 6-7). Defendants have followed

with a response generally conceding the propriety of the relief sought by the Plan

(Doc. 11), further clarifying expressly that Granberry disclaims any right to the

benefits. (Id., ¶ 5).

                                          II.

       Because this action involves the interpretation of an ERISA plan, the court

has subject-matter jurisdiction under 29 U.S.C. § 1132 and/or 28 U.S.C. § 1331.

Further, district courts are authorized to issue declaratory judgments in actions

within their jurisdiction. 28 U.S.C. § 2201(a). Once the pleadings are closed, a

party is authorized to move for judgment on the pleadings. Rule 12(c), Fed. R.

Civ. P. “Judgment on the pleadings is appropriate when there are no material facts

in dispute, and judgment may be rendered by considering the substance of the

pleadings and any judicially noticed facts.” Hawthorne v. Mac Adjustment, Inc.,

140 F.3d 1367, 1370 (11th Cir. 1998).

       The parties agree, as does the court, that the pleadings establish the

following: (1) Metcalf and Brian filed a claim for benefits with the Plan, (2) they

                                           5
are Hoyt’s only children, (3) more than six months have elapsed since Hoyt’s

death, (4) no personal representative of his estate has been appointed, (5) he had no

surviving spouse; and (6) there is insufficient evidence of a properly designated

beneficiary; and (7) the only potential one, Granberry, has disclaimed any

entitlement to the benefits. (Doc. 10 at 5; Doc. 11). The parties further agree,

and, again, so does the court, that, under those circumstances and under the

relevant terms of the Plan, the benefits in question are now properly payable to

Metcalf and Brian, without dispute and as a matter of law. Accordingly, the court

will enter a declaratory judgment as sought by the Plan.

                                        III.

      Based on the foregoing, the Plan’s Rule 12(c) motion for judgment on the

pleadings (Doc. 10) is due to be GRANTED. A separate final judgment will be

entered.

      DONE, this 6th day of December, 2019.



                                       _________________________________
                                       JOHN E. OTT
                                       Chief United States Magistrate Judge




                                          6
